Citation Nr: 1232374	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-13 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of a sesamoid bone fracture, right forefoot, currently evaluated 10 percent disabling.

2.  Entitlement to an increased disability rating for a cervical spine strain, currently evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1992 to March 1995 and from April 1998 to June 2002.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Procedural history

In October 2003, the RO awarded the Veteran service connection for residuals of a sesamoid bone fracture of the right forefoot and for a cervical spine strain.  The RO assigned both disabilities a 10 percent disability rating, effective June 4, 2002.  

In January 2007, the Veteran filed increased rating claims for his cervical spine and right forefoot disabilities.  The RO denied these claims in the above-referenced June 2007 rating decision.  The Veteran disagreed with these determinations, and perfected an appeal as to both issues.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran seeks an increased disability rating greater than 10 percent for both her service-connected right forefoot disability and her cervical spine disability.  On her April 2009 substantive appeal [VA Form 9], the Veteran requested a hearing before a member of the Board at a local VA office.  She attached correspondence that specified she wanted to be scheduled for a videoconference hearing at her RO, and indicated that she resided at an address on [redacted].  The Veteran has not submitted any subsequent correspondence indicating that she has changed addresses from her [redacted] residence.
In a June 28, 2012 letter, the RO informed the Veteran that her hearing with the Board was scheduled on August 6, 2012.  The RO did not send this notification letter to the Veteran's [redacted] residence, but rather to a residence on [redacted].  Significantly, the U.S. Postal Service returned this notification letter to the RO on July 11, 2012 as "not deliverable as addressed."  It does not appear that the RO attempted to send another notification letter to the Veteran.  Ultimately, the Veteran failed to report to her August 6, 2012 hearing, and she has not submitted any additional correspondence to the RO or the Board.

There is significant indication in the record that the Veteran does not receive correspondence at the above-referenced [redacted] address.  Indeed, the RO informed the Veteran of a scheduled January 27, 2010 VA examination via a letter sent to [redacted], and the Veteran failed to report.  Significantly, it was specifically noted in ink on the QTC Medical Services "no show" report that notice of this examination was sent to the wrong address.  See the February 1, 2010 letter to the RO from QTC Medical Services.  In January 2011, the RO sent the Veteran notice of a February 3, 2011 DRO hearing [pertaining to an issue not currently on appeal] to the [redacted] address, and the Veteran again failed to appear.  Most recently, as noted above, the RO sent the Veteran notice of her August 2012 Board hearing to the [redacted] address, the notice was returned as undeliverable, and the Veteran again failed to appear.

The Veteran last informed the VA of her current address on her April 2009 VA Form 9, specifying that she resided on [redacted].  Indeed, it appears the RO has also sent correspondence to this [redacted] address as recently as February 2012, and there is no indication that such correspondence has been returned as undeliverable.  See, e.g., letters from the RO dated February 6, 2012 [containing a summary of benefits] and February 9, 2012 [containing information on submitting a waiver], both located in the Veteran's electronic claims folder.  

Because notice of the scheduled August 2012 Board hearing was not sent to the Veteran's last-identified address [[redacted]], but rather to an address that had already been determined to be incorrect in prior correspondence [[redacted]], the Board believes a remand is necessary to afford the Veteran another opportunity to testify at a videoconference hearing with the Board at the RO.  Because the address at [redacted] is the last address reported by the Veteran, the Board believes that this is the address that should be used absent further information.

In this regard, the Board adds that there is a computer printout of record dated August 3, 2012 that lists an additional address for the Veteran, in a [redacted] on [redacted].  The Board cannot identify the source of this print-out, however, nor can it find any other indication that the Veteran resides at this address.  The Board is concerned about the privacy implications of sending notice to such address without some affirmative indication that the Veteran resides there.  Thus, for privacy purposes, the RO should not send any correspondence to this address, or any other address, unless it can confirm that such is indeed the Veteran's current residence, and that the Veteran no longer resides on [redacted].   

The Board understands that circumstances may arise that require frequent moves from one residence to another, and that the Veteran may very well have attempted to advise VA of a more recent address even though such notice is not reflected in the claims file.  Nevertheless, the Board must note that, in the normal course of events, it is the burden of the Veteran to keep the VA apprised of her whereabouts.  If she does not do so, there is no burden on the VA to "turn up heaven and earth" to find her.  Hyson v. Brown, 5 Vet. App. 262 (1993).  As such, the Board wishes to make clear to both the Veteran and her representative that if VA does not have a current mailing address on record, such should be submitted as soon as possible so that the Veteran may be kept abreast of the status of her appeal.

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

VBA should schedule the Veteran for a BVA videoconference hearing at the RO in Houston, Texas.  The Veteran and her representative should be notified of the date, time and place of such a hearing by letter mailed to the Veteran's last-identified address on [redacted] unless VBA has received information indicating that the Veteran no longer resides on [redacted], and/or is able to confirm that the Veteran resides at the [redacted] on [redacted].  In such event, notice of this videoconference hearing should be sent to the newly confirmed address.  

In particular, VBA should again take notice of the fact that correspondence sent to a [redacted] address has recently been returned as undeliverable by the U.S. Postal Service.  Additionally, there is a computer printout of record dated August 3, 2012 indicating another address for the Veteran on [redacted].  As instructed above, for privacy purposes, the RO should not send any correspondence containing the Veteran's claims number or other personal information to this [redacted] address until it can confirm that such is indeed the Veteran's current residence, and that the Veteran no longer resides on [redacted].  

All efforts to confirm the Veteran's address should be memorialized in the claims folder.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


